Citation Nr: 1506651	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-29 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for lumbar spine degenerative disc disease (DDD).

2. Entitlement to a disability rating in excess of 20 percent for cervical spine spondylosis. 

3. Entitlement to an initial disability rating in excess of 10 percent for a right ankle talofibular ligament strain with Achilles calcaneal tendinitis prior to October 1, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1985 to June 2005 with prior periods of active duty for training (ACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and a September 2010 rating decision issued by the Roanoke, Virginia RO.  The November 2009 rating decision assigned an effective date of October 1, 2009, for the grant of an increased 20 percent disability rating for the Veteran's service-connected right ankle disability.  The September 2010 rating decision denied increased ratings for the Veteran's service-connected lumbar spine DDD and cervical spine spondylosis.  The claims file is now in the jurisdiction of the Roanoke, Virginia RO.  The Veteran requested a Board videoconference hearing in his July 2010 and May 2012 substantive appeals; such hearing was scheduled in October 2012.  However, the Veteran failed to appear, and his hearing request was deemed withdrawn.  38 C.F.R. § 20.702(d).  The Board remanded the claim for additional development in February 2014.  The case has been reassigned to the undersigned.  Additional evidence, including VA treatment records and VA examination reports, was received after a supplemental statement of the case was issued in June 2014.  The Veteran submitted a waiver of RO review in July 2014.  Accordingly, the Board may proceed with appellate review.  See 38 C.F.R. § 20.1304.

The Board notes the RO characterized the issue relating to the Veteran's ankle disability as entitlement to an effective date prior to October 1, 2009, for the grant of an increased 20 percent disability rating for a service-connected right ankle disability, but, as will be explained below, the issue to be considered is entitlement to an initial disability rating in excess of 10 percent prior to October 1, 2009.  As such, the issue is recharacterized on the first page of this decision.

The issues of entitlement to increased ratings for lumbar spine DDD and cervical spine spondylosis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The issue of entitlement to an initial disability rating in excess of 10 percent for the service-connected right ankle disability prior to October 1, 2009, was previously adjudicated by a May 2010 Board decision.


CONCLUSION OF LAW

The matter of entitlement to a rating in excess of 10 percent prior to October 1, 2009, for the Veteran's service-connected ankle disability, having been previously adjudicated by the Board, is dismissed.  38 U.S.C.A. §§ 7103, 7104(b), 7105 (West 2014); 38 C.F.R. §§ 20.1000, 20.1100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A brief procedural history will help clarify the Veteran's claim.  The Veteran filed a claim for service connection for a right ankle disability in December 2004, when he was still in service.  Subsequent to his separation from service in June 2005, an August 2005 rating decision, in pertinent part, granted the Veteran service connection for a right ankle talofibular ligament strain and assigned a noncompensable disability rating, effective July 1, 2005.  The Board notes that July 1, 2005 is the earliest date available for disability compensation to be awarded as it is the day following the Veteran's separation from service.  38 C.F.R. § 3.400.  The Veteran filed a notice of disagreement with the rating assigned for his right ankle disability in October 2005, and a statement of the case was issued in May 2006.  He filed a substantive appeal in June 2006.  

An interim July 2006 rating decision increased the rating for the Veteran's right ankle disability to 10 percent, effective July 1, 2005.  In July 2009, the Board remanded the claim for additional development.  

An interim November 2009 rating decision granted an increased, 20 percent disability rating for the Veteran's service-connected right ankle disability, effective October 1, 2009, the date he underwent a VA examination.  The Veteran filed what the RO considered a notice of disagreement in December 2009, expressing disagreement with the effective date of the increased, 20 percent rating for his right ankle disability.  He asserted he was entitled to an effective date in 2005.  The Board notes that the Veteran's December 2009 statement that the RO considered a notice of disagreement should have been accepted as a statement in support of his then pending appeal before the Board.  

A May 2010 Board decision denied entitlement to an initial disability rating in excess of 10 percent for the Veteran's service-connected right ankle disability prior to October 1, 2009, and a disability rating in excess of 20 percent from that date.  The Veteran did not file a motion for reconsideration or appeal the decision to the United States Court of Appeals for Veterans Claims (Court).  

In July 2010, the RO issued a statement of the case addressing the issue of entitlement to an effective date prior to October 1, 2009, for the grant of an increased 20 percent disability rating for a service-connected right ankle disability.  The Veteran filed a substantive appeal later that month.

The matter of entitlement to an initial disability rating in excess of 10 percent for the Veteran's service-connected right ankle disability prior to October 1, 2009, was adjudicated by the Board in its May 2010 decision.  That decision is final.  Because the Board's final decision issued in May 2010 is determinative, as a matter of law, that the evidence did not show entitlement to an initial rating in excess of 10 percent for a right ankle disability prior to October 1, 2009, the Veteran is collaterally estopped from relitigating the same issue.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.1000, 20.1100.  See Hazan v. Gober, 10 Vet. App. 511, 520-21 (1997), (holding where an unappealed final decision is determinative of an issue, an appellant is collaterally estopped from "relitigating the same issue based upon the same evidence").  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  In the present case, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of initial rating, and it is dismissed.

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).


ORDER

The claim of entitlement to an initial disability rating in excess of 10 for a right ankle talofibular ligament strain with Achilles calcaneal tendinitis prior to October 1, 2009 is dismissed.


REMAND

The Veteran is currently assigned a 20 percent rating for his service-connected lumbar spine disability and a 20 percent rating for his cervical spine disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  His last VA examination which addressed the spine is dated in January 2012.  In his May 2012 substantive appeal, the Veteran asserted his lumbar spine DDD and cervical spine spondylosis had increased in severity.  He reported stiffness and aching limited his lumbar spine motion.  He reported his cervical spine disability prevented him from lifting more than 15 pounds and caused a limitation of motion.  He also reported having muscle spasms that caused headaches.  A May 2012 VA treatment note shows the Veteran reported his back and neck pain had increased in severity.  He also reported a numb/tingling sensation down his left leg and foot.  An August 2012 MRI showed increasing neuroforaminal narrowing of the lumbar spine, and a September 2012 X-ray showed increased degenerative changes of the lower lumbar spine.  A September 2013 VA kinesiotherapy consultation note shows the Veteran was unable to perform lifting exercises due to increased pain in his neck.  Given his statement, the findings noted in the VA treatment records, and the length of the intervening period, another VA examination is needed to determine the current severity of his service-connected lumbar and cervical spine disabilities.  

A review of the record shows that the most recent VA treatment records date from October 2014.  VA's duty to assist requires that any outstanding VA treatment records be obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA treatment records from October 2014 to the present which have not yet been associated with the record, including records from the Richmond, Virginia VA medical center (VAMC).  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

2. The Veteran should then be scheduled for a VA spine examination to ascertain the current nature and severity of his service-connected lumbar and cervical spine disabilities.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  Examination results should be clearly reported.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

3. After undertaking any other development deemed appropriate, review the expanded record and readjudicate the issues of entitlement to a disability rating in excess of 20 percent for lumbar spine DDD and entitlement to a disability rating in excess of 20 percent for cervical spine spondylosis.

The Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


